Me. Justice MilbueN :
I dissent. A jury trying a damage suit wherein a woman is trying to recover compensation for injuries to her hand which has been crushed and mutilated by the defendants’ machine, in my opinion, should not be given an instruction such as No: 2 herein. This instruction is not in the language of the Civil Code, Section 4330, quoted by Me. Justice Holloway. If the instruction, like the section of the Code, be ambiguous, in that it does not say in plain language that the defendant, and not the plaintiff, is. referred to as the person who could or could not anticipate the detriment, then it should not have been given. It would not, in my opinion, relieve the situation to say that the section of the Code is as ambiguous as the instruction. The language of the Code is not always, a safe and sure means of conveying thought, or of stating the law to a juror. (State v. Baker, 13 Mont. 160, 32 Pac. 647; State v. Shafer, 26 Mont. 11, 66 Pac. 463; State v. Felker, 27 Mont. *11451, 71 Pac. 668.) As was said in tbe Shafer Case: “Jurors are not learned in tbe law. Ordinarily, they have not experience and knowledge sufficient to enable tbem to draw nice distinctions necessary in tbe application of legal principles, and,, unless tbe court comes to tbeir assistance, and declares these-distinctions so that they may understand and apply tbem, they are left to grope in confusion and uncertainty.” Tbe instruction easily could be understood by a juror as meaning that tbe woman could recover even though she could reasonably see tbe danger and anticipate tbe damage; even if the machine was such as was obviously very dangerous, and certain to cripple her if she undertook to operate iti Jurors cannot be expected, comparing all tbe instructions, to resolve all doubts as to what they mean, and to- draw fine distinctions. I think injustice may in many cases be anticipated, if such an instruction be given to twelve men who are asked by a woman to award her compensation for tbe crippling of her band.